EXHIBIT 10.16


Execution Version






NOVATION AND AMENDMENT AGREEMENT


This Novation and Amendment Agreement (this “Agreement”) is made as of January
27, 2020, by and among Infinity Pharmaceuticals, Inc. (the “Company”), BVF
Partners L.P. (“BVF”), Royalty Security Holdings, LLC (“Holdco”), and Royalty
Security, LLC (“Buyer”).
Each of the Company, BVF, Holdco and Buyer are referred to herein individually
as a “Party” and collectively as the “Parties”.


BACKGROUND:


Whereas, the Company, BVF and Buyer entered into that certain Funding Agreement,
dated January 8, 2020 (the “Funding Agreement”), pursuant to which Buyer agreed
to purchase certain assets of the Company in accordance with the terms therein
(the “Transaction”); and


Whereas, Holdco has been formed to facilitate the consummation of the
Transaction.


In consideration of the foregoing, and the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereto agree as follows:


AGREEMENT


Section 1.01. Novation. Effective as of the date hereof, without limiting the
Guaranty under Section 1.02, (a) BVF is hereby substituted for, and replaced by
Holdco under the Funding Agreement, (b) Holdco hereby assumes all rights and
obligations of BVF under, arising out of or in connection with the Funding
Agreement and hereby agrees to be bound in all respects in place of BVF under
the Funding Agreement, (c) except as set forth herein, BVF’s obligations,
burdens and liabilities and any right title and interest to and under the
Funding Agreement are hereby terminated, and (d) the Funding Agreement shall
hereafter be construed and treated in all respects as if Holdco had originally
been named instead of BVF as a party to the Funding Agreement.


Section 1.02. Guaranty. In consideration for the novation provided in Section
1.01 of this Agreement, BVF (acting as the manager of Holdco) hereby absolutely,
completely, and irrevocably guarantees the payment and performance by Holdco of
its obligations under the Funding Agreement (the “Guaranteed Obligations”) and
shall cause Holdco to comply with the provisions of the Funding Agreement in
connection with such payment and performance. Any breach by Holdco of any of its
obligations under the Funding Agreement shall be deemed a breach by BVF, and the
Company may proceed directly against BVF to seek enforcement of such obligations
against BVF, or for any other relief against BVF that may be available under the
Funding Agreement and applicable law, without any obligation to first proceed
against Holdco. The guarantee set forth in this paragraph (the “Guaranty”) shall
be subject to the further terms and conditions set forth on Annex A hereto,
which is incorporated herein and made a part hereof.


Section 1.03. Amendment. Effective as of the date hereof, the Funding Agreement
shall be amended as follows:






--------------------------------------------------------------------------------

EXHIBIT 10.16


(a)Section 4.01(d) shall be deleted in its entirety and the following paragraph
shall be inserted as Section 4.01(d):


If and to the extent Warrants are issuable under Section 4.01(a), the Company
shall issue and deliver the Warrants to BVF within two business days of receipt
of a written notice from BVF requesting such issuance and delivery. At the time
the Warrants are delivered, the Company shall provide a summary of the
calculations used to determine the number of Warrants being issued and the
exercise price of such Warrants.


(b)
the following paragraphs shall be inserted as new Section 4.01(e):



At any meeting of the stockholders of the Company in which the Company seeks
Stockholder Approval (a “Stockholder Meeting”), BVF and its affiliates shall (i)
appear at such Stockholder Meeting and at every adjournment or postponement
thereof or otherwise cause all of its shares of Common Stock to be counted as
present for purposes of calculating a quorum, (ii) vote (or cause to be voted),
in person or by proxy, all of its Eligible Shares in favor of a proposal for
Stockholder Approval and (iii) abstain from voting (or cause to abstain from
voting) all of its Ineligible Shares.


For purposes of this Section 4.01(e), (i) the term “Eligible Shares” means all
shares of Common Stock then held by BVF or its affiliates on the record date for
such Stockholder Meeting, other than shares of Common Stock issued to BVF or any
affiliate of BVF by the Company upon exercise of a warrant issued pursuant to
the Funding Agreement; (ii) the term “Ineligible Shares” means all shares of
Common Stock then held by BVF or its affiliates on the record date for such
Stockholder Meeting that were issued to BVF or any affiliate of BVF by the
Company upon exercise of a warrant issued pursuant to the Funding Agreement; and
(iii) the term “Stockholder Approval” means the approval of the stockholders of
the Company of the issuance of shares of Common Stock, in accordance with Nasdaq
Marketplace Rule 5635(d), in excess of 11,358,432 shares upon the exercise of
any and all warrants issued pursuant to Section 4.01 of the Funding Agreement
that have an exercise price of less than $1.076 per share (as adjusted for any
stock splits, reverse splits, recapitalization, combinations of shares,
reclassification of shares or similar changes in capitalization).


Section 1.04. Form of Warrant. Effective as of the date hereof, Exhibit F (Form
of Warrant) of the Funding Agreement shall be amended and restated in its
entirety in the form attached hereto as Exhibit F.


Section 1.05. Further Assurances. Each of the Parties hereto shall perform such
further acts and execute such further documents as may reasonably be necessary
to carry out and give full effect to the provisions of this Agreement and the
intentions of the parties as reflected thereby.


Section 1.06. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument.


Section 1.07. Miscellaneous. Except as otherwise modified hereby, the Funding
Agreement shall remain in full force and effect.






--------------------------------------------------------------------------------

EXHIBIT 10.16


Section 1.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of New York, without giving effect to
the conflicts of law principles thereof.


[Signature Page follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Novation and Amendment
Agreement to be duly executed by their respective officers as of the day and
year first above written.


 
Infinity Pharmaceuticals, Inc.
 
By:
/s/Adelene Perkins
 
 
Name: Adelene Perkins
Title: CEO



 
Royalty Security Holdings, LLC
 
By:
/s/Spike Loy
 
 
Name: Spike Loy
Title: Chief Executive Officer and President



 
Royalty Security, LLC
 
By:
/s/Spike Loy
 
 
Name: Spike Loy
Title: Chief Executive Officer and President



 
BVF Partners L.P.
 
By:
/s/Mark Lampert
 
 
Name: Mark Lampert
Title: President BVF Inc., General Partner of BVF Partners L.P.





[Signature Page to Novation Agreement]



--------------------------------------------------------------------------------





Annex A


1.To the extent permitted by law, this Guaranty shall not be affected by the
validity, regularity or enforceability of the Guaranteed Obligations against
Holdco, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of BVF under this
Guaranty (other than a defense of payment or performance), and, to the extent
permitted by law, BVF hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing (other than
a defense of payment or performance).


2.BVF consents and agrees that the other parties to the Funding Agreement may,
to the extent permitted by law, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof, amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof. To the extent permitted by law, BVF waives (a) any defense
arising by reason of any disability or other defense of Holdco or any other
guarantor (other than a defense of payment or performance), or the cessation
from any cause whatsoever (excluding payment or performance) of the liability of
Holdco; (b) any right to require the Company to pursue any other remedy; and (c)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties (other than a defense of payment or
performance). BVF expressly waives, to the fullest extent permitted by law, all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations.


3.The obligations of BVF hereunder are those of primary obligor, and not merely
as surety, and are independent of the Guaranteed Obligations and the obligations
of any other guarantor, and a separate action may be brought against BVF to
enforce this Guaranty whether or not Holdco or any other person or entity is
joined as a party.


4.BVF shall not exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty have been indefeasibly paid in full.


5.This Guaranty shall continue in full force and effect or be revived, as the
case may be, if any payment by or on behalf of Holdco or BVF is made in respect
of the Guaranteed Obligations and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy, insolvency, or similar
laws, all as if such payment had not been made. The obligations of BVF under
this paragraph shall survive termination of this Guaranty.


6.BVF hereby subordinates the payment of all obligations and indebtedness of
Holdco owing to BVF, whether now existing or hereafter arising, including but
not limited to any obligation of the Holdco to BVF as subrogee of the Company or
resulting from BVF’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations.




[Annex A to Novation Agreement]

--------------------------------------------------------------------------------





Exhibit F
Form of Warrant
See attached




[Exhibit F to Novation Agreement]

--------------------------------------------------------------------------------





Final Form




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND, SUBJECT TO THE TERMS AND CONDITIONS OF THIS WARRANT, MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL
REGISTERED UNDER THE SECURITIES ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL
IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR
OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.


WARRANT TO PURCHASE COMMON STOCK
No. [●]


Company:
INFINITY PHARMACEUTICALS, INC., a Delaware corporation
Number of Shares:
[●]1
Type/Series of Stock:
Common Stock, par value $0.001 per share.
Warrant Price:
[●]2
Issue Date:
[●]
Expiration Date:
[●]3
Funding Agreement:
This Warrant to Purchase Common Stock (“Warrant”) is issued in connection with
that certain Funding Agreement, dated January 8, 2020, among the Company, BVF
Partners, L.P. and Royalty Security, LLC (as modified, amended and/or restated
from time to time, the “Funding Agreement”).

THIS CERTIFIES THAT, for good and valuable consideration, [BVF Partners, L.P.]
(“[BVF]” and, together with any successor or permitted assignee or transferee of
this Warrant, the “Holder”) is entitled, upon the terms and subject to the
conditions hereinafter set forth, to purchase the number of fully paid and
non-assessable shares (the “Shares”) of the common stock, par value $0.001 per
share (the “Common Stock”), of Infinity Pharmaceuticals, Inc. (the “Company”) at
the above-stated Warrant Price, as such Warrant Price may be adjusted pursuant
to Section 2 of this Warrant.


SECTION 1.    EXERCISE.


1.1    Method of Exercise. Holder may at any time exercise this Warrant, in
whole or in part, [at any time on or after the date that is six months and one
day after the date hereof and]4  on or prior to 5:00 p.m. (New York time) on the
Expiration Date by the surrender of the original of this Warrant together with a
duly executed Notice of Exercise in substantially the form attached hereto as
Appendix 1 at the principal office of the Company (such date, the “Exercise
Date”), and, unless Holder is exercising this Warrant pursuant to a cashless
exercise set forth in Section 1.2, a certified bank check representing same day
funds, wire transfer of same-day funds (to an account designated by the
Company), or other form of payment acceptable to the Company for the aggregate
Warrant Price for the Shares being purchased.
 
 
 

1
Pursuant to Section 4.01 of the Funding Agreement, the number of shares shall be
equal to 50% of the number of shares sold by the Company in excess of the
Warrant Threshold (as defined in the Funding Agreement).

2
Pursuant to Section 4.01 of the Funding Agreement, the warrant price shall be
equal to 1.5 times the price per share of the shares issued by the Company in
excess of the Warrant Threshold (as defined in the Funding Agreement).

3
5th anniversary of the later of the date of issuance or the date on which the
warrant becomes exercisable pursuant to Section 1.1 of the warrant.

4
To be included only to the extent the issuance of the warrant is triggered by an
issuance of common stock (or the equivalent) at a discount to the Minimum Price.




--------------------------------------------------------------------------------






1.2    Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non- assessable Shares as are computed
using the following formula:


X = Y(A-B)/A


where:


X =    the number of Shares to be issued to the Holder;


Y =
the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);



A =
the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and



B =    the Warrant Price.


1.3    Fair Market Value. If the Company’s common stock is then traded or quoted
on a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the “Fair Market Value” of a Share
shall be the closing price or last sale price of a share of Common Stock
reported by the Trading Market for the Business Day immediately before the date
on which Holder delivers its Notice of Exercise to the Company in accordance
with Section 1.1. If the Common Stock is not traded on a Trading Market, the
Board of Directors of the Company shall determine the fair market value of a
Share in good faith.


1.4
Limitation on Number of Shares Issuable.



(a)    Notwithstanding anything to the contrary contained herein, the Company
shall not effect any exercise of this Warrant, and the Holder shall not be
entitled to exercise this Warrant (i) for a number of Shares in excess of that
number of Shares that when aggregated with all shares of Common Stock
beneficially owned by the Holder and its affiliates and any other persons whose
beneficial ownership of Common Stock is aggregated with the Holder’s for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including any other securities issued by the Company to
the Holder pursuant the Funding Agreement, including warrants and Common Stock
issued thereunder, would result in a “change of control” within the meaning of
Rule 5635 of the listing rules of the Nasdaq Stock Market or (ii) if the
exercise price is less than $1.076 per share (as adjusted for any stock splits,
reverse splits, recapitalization, combinations of shares, reclassification of
shares or similar changes in capitalization) (a “Discount Warrant”), to the
extent that such exercise, when aggregated with any other shares of Common Stock
issued by the Company to Holder or its affiliates upon exercise of any other
Discount Warrant issued to Holder or its affiliates pursuant this Agreement,
would result in the issuance of shares of Common Stock by the Company to Holder
and its affiliates and any other persons whose beneficial ownership of Common
Stock is aggregated with Holder’s for purposes of the Exchange Act, exceeds
11,358,432 shares of Common Stock (the “Nasdaq Cap”); provided, however that
such limitation shall not be effective if the Company shall have first obtained
the requisite approval of the issuance of such shares of Common Stock by its
stockholders in accordance with Rule 5635(d) of the listing rules of the Nasdaq
Stock Market (“Stockholder Approval”).


(b)    To the extent that Holder seeks to exercise a Discount Warrant more than
six months after the initial issuance and the Company is unable to deliver any
portion of the underlying shares due to the Nasdaq Cap, then the Company shall
pay Holder an amount equal to the number of shares that cannot be delivered
(calculated on a cashless exercise basis pursuant to Section 1.2), multiplied by
the Fair Market Value at the time of exercise, provided that Holder votes (or
causes to be voted), in person or by proxy, all of its shares of Common Stock
then held by Holder or its affiliates on the record date for such meeting of the
stockholders of the Company in which the Company seeks Stockholder Approval,
other than shares of Common Stock issued to Holder or any affiliate of Holder by
the Company upon exercise of a warrant issued pursuant to the Funding Agreement
in favor of a proposal for Stockholder Approval.



--------------------------------------------------------------------------------






(c)    In addition to the exercise limitations set forth in Section 1.4(a), the
number of Shares that may be acquired by the Holder upon any exercise of this
Warrant shall be limited to the extent necessary to ensure that, following such
exercise, the total number of shares of Common Stock then beneficially owned by
the Holder (together with such Holder Affiliates (as defined below), and any
other person whose beneficial ownership of Common Stock would be aggregated with
the Holder’s for purposes of Section 13(d) of the Exchange Act, including any
“group” of which the Holder is a member) does not exceed [9.99][4.99]% of the
total number of then issued and outstanding shares of Common Stock (including
for such purpose the shares of Common Stock issuable upon such exercise) (the
“Beneficial Ownership Limit”). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the Beneficial Ownership Limit applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which a portion of this Warrant is exercisable shall be in
the sole discretion of a Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limit, and the Company shall have no obligation to verify or confirm
the accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 1.4(b), in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or
(z) any other notice by the Company or transfer agent setting forth the number
of shares of Common Stock outstanding. Upon the written request of the Holder,
the Company shall, within three Trading Days, confirm orally and in writing to
such Holder the number of shares of Common Stock then outstanding. This
provision shall not restrict the number of shares of Common Stock that a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of an
“Acquisition” as contemplated in 1.7 of this Warrant. By written notice to the
Company, the Holder may increase or decrease the Beneficial Ownership Limit
applicable solely to such Holder to such other percentage limit as may be
determined by the Holder, provided that any increase in the Beneficial Ownership
Limit shall not be effective until the 61st day after such notice is delivered
to the Company.


(d)    For purposes of this Section 1.4, the aggregate number of shares of
Common Stock or voting securities beneficially owned by the Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act shall include the shares of Common Stock issuable upon the exercise
of this Warrant with respect to which such determination is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
exercise or conversion of the unexercised, non-converted or non-cancelled
portion of any other securities of the Company that do not have voting power
(including without limitation any securities of the Company which would entitle
the holder thereof to acquire at any time Common Stock, including without
limitation any debt, preferred stock, right, option, warrant or other instrument
that is at any time convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock), is subject to a
limitation on conversion or exercise analogous to the limitation contained
herein and is beneficially owned by the Holder or any of its affiliates and
other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act.


1.5    Delivery of Certificate and New Warrant. Within two days on which the
Trading Market is open for trading (“Trading Days”) after Holder exercises this
Warrant in the manner set forth in Section 1.1 or
1.2    above, the Company shall deliver (or cause to be delivered) to Holder a
certificate representing the Shares issued to Holder upon such exercise;
provided, however, if the Company’s common stock is then traded on a Trading
Market, the Company may provide electronic evidence from its transfer agent of
such issuance in book entry form in lieu of delivery of a certificate
representing the Shares. If by the close of the second Trading Day after the
Exercise Date, the Company fails to deliver to the Holder a certificate
representing the required number of Shares in the manner required pursuant to
this Section 1.5 or fails to credit the Holder’s balance account with DTC for
such number of Shares to which the Holder is entitled, and if after such second
Trading Day and prior to the receipt of such Shares, the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder



--------------------------------------------------------------------------------




of the Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall, within two Trading Days after the Holder’s
request and in the Holder’s sole discretion, either (1) pay in cash to the
Holder an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Shares) shall terminate or (2) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such Shares
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) the number of shares of Common Stock
purchased in the Buy-In, times (B) the Fair Market Value of a share of Common
Stock, calculated as of the Exercise Date (and not as of the prior Trading Day,
as set forth in the definition of Fair Market Value).


1.6    Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.


1.7
Treatment of Warrant Upon Acquisition of Company.



(a)Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company; (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or successor entity is not the Company); or (iii) any sale or other transfer by
the stockholders of the Company of shares representing at least a majority of
the Company’s then-total outstanding combined voting power to a person or entity
or to a group of persons or entities acting together.


(b)Treatment of Warrant at Acquisition. Upon the closing of any Acquisition, the
acquiring, surviving or successor entity shall assume the obligations of this
Warrant, and this Warrant shall thereafter be exercisable for the same
securities and/or other property as would have been paid for the Shares issuable
upon exercise of the unexercised portion of this Warrant (without regard to any
limits on exercise that would otherwise apply under Section 1.4) as if such
Shares were outstanding on and as of the closing of such Acquisition, subject to
further adjustment from time to time in accordance with the provisions of this
Warrant.


(c)Notice. The Company shall provide Holder with written notice of any pending
Acquisition (together with such reasonable information as Holder may reasonably
require regarding the treatment of this Warrant in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than seven (7) Business Days prior to the closing of the
proposed Acquisition.


SECTION 2.    ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.


2.1    Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
or distribution on its outstanding shares of Common Stock payable in common
stock or other securities or property, or distributes a right to purchase or
acquire capital stock (other than cash), then upon exercise of this Warrant, for
each Share acquired, Holder shall receive, without additional cost to Holder,
the total number and kind of securities, property and rights which Holder would
have received had Holder owned the Shares of record as of the date the dividend
or distribution occurred. If the Company subdivides the outstanding shares of
Common Stock by reclassification or otherwise into a greater number of shares,
the number of Shares purchasable hereunder shall be proportionately increased
and the Warrant Price shall be proportionately decreased. If the outstanding
shares of the Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.





--------------------------------------------------------------------------------




2.2    Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of Common Stock are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.


2.3    No Fractional Share. No fractional Share shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share. If a fractional Share interest arises upon any exercise
of this Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.


2.4    Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, the Common Stock and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, the Common Stock and/or number of Shares
and facts upon which such adjustment is based. The Company shall, upon written
request from Holder, furnish Holder with a certificate of its Chief Financial
Officer, including computations of such adjustment and the Warrant Price, the
Common Stock and number of Shares in effect upon the date of such adjustment.


SECTION 3.    REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1    Representations and Warranties. The Company represents and warrants to,
and agrees with, the Holder as follows:


(a) All Shares which may be issued upon the exercise of this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of securities as will
be sufficient to permit the exercise in full of this Warrant.


3.2
Notice of Certain Events. If the Company proposes at any time to:



(a)declare any dividend or distribution upon the outstanding shares of the
Common Stock or common stock, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend;


(b)offer for subscription or sale pro rata to the holders of the outstanding
shares of the Common Stock any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);


(c)effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Common
Stock; or


(d)effect an Acquisition or to liquidate, dissolve or wind up; then, in
connection with each such event, the Company shall give Holder:
(1)    at least seven (7) Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Common Stock will be entitled thereto) or for determining rights to vote, if
any, in respect of the matters referred to in (a) and (b) above; and


(2)    in the case of the matters referred to in (c) and (d) above at least
seven (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Common Stock will be entitled to exchange their shares for the securities or
other property deliverable upon the occurrence of such event).





--------------------------------------------------------------------------------




SECTION 4.    REPRESENTATIONS, WARRANTIES OF THE HOLDER.


The Holder represents and warrants to the Company as follows:


4.1    Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, for investment purposes only and
not with a view to the public resale or distribution within the meaning of the
Securities Act. Holder also represents that it has not been formed for the
specific purpose of acquiring this Warrant or the Shares.


4.2    Disclosure of Information. Holder is sufficiently aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.


4.3    Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.


4.4    Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act.


4.5    The Securities Act. Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Securities Act
in reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Holder’s investment intent as
expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise hereof must be held indefinitely unless subsequently
registered under the Securities Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available. Holder is familiar with the provisions of Rule 144
promulgated under the Securities Act and is aware that there can be no
assurances that the requirements of Rule 144 will be met.


4.6    No Rights as Stockholder. Holder, as a Holder of this Warrant, will not
have any voting rights, dividend rights or other rights as a stockholder of the
Company until the exercise of this Warrant.


SECTION 5.    MISCELLANEOUS.


5.1    Term.


(a) Term. Subject to the provisions of Section 1.7 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
5:00 PM, Eastern time, on the Expiration Date and shall be void thereafter. To
the extent that the Fair Market Value exceeds the Warrant Price on the
Expiration Date, then the Warrant shall be automatically deemed exercised as of
such date in accordance with Section 1.2, with the Company’s obligation to
deliver the underlying Shares being suspended as long as necessary (not to
exceed 180 days) in order to comply with applicable beneficial ownership
limitations set forth in Section 1.4.


5.2    Legends. Each certificate evidencing Shares shall be imprinted with a
legend in substantially the following form:


THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND,



--------------------------------------------------------------------------------




EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE COMMON STOCK ISSUED BY
THE ISSUER TO [●] DATED [●], MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER THE SECURITIES ACT AND LAWS OR, IN
THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.


5.3    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issued upon exercise of this Warrant may not be transferred or assigned in whole
or in part except in compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company). The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder, provided that any such transferee is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act.


5.4    Transfer and Assignment Procedure. After receipt by Holder of the
executed Warrant, Holder may transfer this Warrant to one or more of Holder’s
affiliates (each, an “Holder Affiliate”), by execution of an Notice of
Assignment substantially in the form of Appendix 2. Subject to the provisions of
Section 5.3 and upon providing the Company with written notice and a duly
executed assignment, Holder, any such Holder Affiliate and any subsequent
Holder, may transfer this Warrant or the Shares issuable upon exercise of this
Warrant to any other transferee, provided, however, in connection with any such
transfer, the Holder Affiliate(s) or any subsequent Holder will give the Company
notice with the name, address and taxpayer identification number of the
transferee and Holder will surrender this Warrant to the Company for reissuance
to the transferee(s) (and Holder if applicable).


5.5    Notices. All notices and other communications hereunder from the Company
to the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail (if an email address is
specified herein) and such receipt is confirmed in writing by the recipient, or
(iv) on the first Business Day following delivery to a reliable overnight
courier service, courier fee prepaid, in any case at such address as may have
been furnished to the Company or Holder, as the case may be, in writing by the
Company or such Holder from time to time in accordance with the provisions of
this Section 5.5. All notices to Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:


[Holder] [Address] Attn: [●]
Email: [●]
Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address: INFINITY PHARMACEUTICALS, INC.
1100 Massachusetts Avenue, Floor 4
Cambridge, MA 02138 Attn: [●]


5.6    Waiver and Amendment. This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holder.
5.7    Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.


5.8    Counterparts; Facsimile/Electronic Signatures. This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.





--------------------------------------------------------------------------------




5.9    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles regarding conflicts of law.


5.10    Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.


5.11    Business Days. “Business Day” means any day which is a federal legal
holiday in the United States or any day on which banking institutions in the
State of Massachusetts are authorized or required by law or other governmental
action to close.


[Remainder of page left blank intentionally]
[Signature page follows]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Common
Stock to be executed by their duly authorized representatives effective as of
the Issue Date written above.


INFINITY PHARMACEUTICALS, INC.
 
By:
 
 
 
Name:
 
 
 
 
(Print)
 
 
Title:
 
 
 







[BVF PARTNERS, L.P.]
 
By:
 
 
 
Name:
 
 
 
 
(Print)
 
 
Title:
 
 
 



























































[Signature Page to Warrant to Purchase Common Stock]

--------------------------------------------------------------------------------





APPENDIX 1 NOTICE OF EXERCISE


1.    The undersigned Holder hereby exercises its right purchase    shares of
the Common Stock of INFINITY PHARMACEUTICALS, INC. (the “Company”) in accordance
with the Warrant No.     , and tenders payment of the aggregate Warrant Price
for such shares as follows:


[    ]    check in the amount of $    payable to order of the Company enclosed
herewith
[    ]    Wire transfer of immediately available funds to the Company’s account
[    ]    Cashless Exercise pursuant to Section 1.2 of the Warrant
[    ]    Other [Describe]     


2.    Please issue a certificate or certificates representing the Shares in the
name specified below:


 
 
 
 
Holder's Name
 
 
 
 
 
 
 
 
 
 
 
(Address)
 
 



    
3.    By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Common Stock as of the date hereof.


 
HOLDER:
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Date:
 







Appendix 1

--------------------------------------------------------------------------------





APPENDIX 2
NOTICE OF ASSIGNMENT
For value received, [●] hereby sells, assigns and transfers unto
    
 
Name:
[TRANSFEREE]
 
Address:
 
 
Tax ID:
 



that certain Warrant to Purchase Common Stock issued by INFINITY
PHARMACEUTICALS, INC. (the “Company”), on [●] (the “Warrant”) together with all
rights, title and interest therein.
 
 
[●]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
Date:
 
 
 





By its execution below, and for the benefit of the Company, [TRANSFEREE] makes
each of the representations and warranties set forth in Section 4 of the Warrant
and agrees to all other provisions of the Warrant as of the date hereof.


 
[TRANSFEREE]
 
By:
 
 
Name:
 
 
Title:
]







Schedule 1